Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Charter Communications, Inc. On behalf of CCO Holdings, LLC and CCO Holdings Capital Corp. We consent to the use of our report dated February28, 2011 with respect to the consolidated balance sheets of Charter Communications, Inc. and subsidiaries (theCompany) as of December31, 2010 and 2009 (Successor), and the related consolidated statements of operations, changes in shareholders’ equity (deficit), and cash flows for the year ended December31, 2010 (Successor), the one month ended December31, 2009 (Successor), the eleven months ended November30, 2009 (Predecessor), and for the year ended December31, 2008 (Predecessor), and the effectiveness of internal control over financial reporting as of December31, 2010, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. Our report dated February28, 2011 includes an explanatory paragraph that refers to the Company’s adoption of fresh-start accounting in conformity with AICPA Statement of Position90-7, Financial Reporting by Entities in Reorganization Under the Bankruptcy Code (included in FASBASC Topic852, Reorganizations), effective as of November30, 2009. Accordingly, the Company’s consolidated financial statements prior to November30, 2009 are not comparable to its consolidated financial statements for periods after November30, 2009. Our report dated February28, 2011 also includes an explanatory paragraph that refers to the Company’s adoption of Statement of Financial Accounting Standards No.160, Noncontrolling Interests in Consolidated Financial Statements – An Amendment of ARB No.51 (included in FASBASC Topic810, Consolidations), effective January1, 2009. /s/ KPMG LLP St.Louis, Missouri November 9, 2011
